DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAAK (US 3,346,357) in view of PERLMAN (US 2016/0137346) and EISEN (US 2014/0116011).
Baak teaches a fabricating method for making a glass container. Baak teaches joining a neck and mouth portion to a body portion by joining by thermal fusion (col. 2 lines 50-55, figures). Baak teaches that glass bases and tops of other configurations may be designed and used in the method (col. 5 lines 39-42).
Perlman teaches a container having a body part for containing a substance, a bottom part closing a lower end of the body part, a cylindrical neck part disposed at an upper end of the body part, a cylindrical mouth part disposed above the neck part and having an outer diameter larger than an outer diameter of the neck part, and a tapered portion connecting the mouth part and the neck part (figures 3-5A). It would have been obvious to one of ordinary skill in the art to modify the method of Baak to include glass bases and tops as taught by Perlman because Baak teaches that glass bases and tops of other configurations may be designed and used in the method (col. 5 lines 39-42) and 
Perlman teaches forming outer peripheral surfaces of a tapered portion and neck portion by grinding and polishing (para. 0038). It would have been obvious to one of ordinary skill in the art to modify the method of Baak to include the grinding and polishing of Perlman because Perlman teaches that this prevents dripping when pouring a liquid from the glass bottle (para. 0010).
Baak is silent to the glass being quartz. Eisen teaches that glass containers can be made from quartz glass (para. 0020-0021). It would have been obvious to one of ordinary skill in the art to modify the method of Baak to use quartz glass because Eisen teaches that quartz has advantageous properties such as providing a smooth, pore-free surface; catalytic indifference; physiologically safe; odor and taste neutrality; non-combustibility; and transparency (para. 0021).
Regarding claim 5, see the discussion of claim 4 above.
Regarding claim 6, see the discussion of claim 4 above.

Claims 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAAK (US 3,346,357) in view of PERLMAN (US 2016/0137346) and EISEN (US 2014/0116011) as applied to claim 4 above, and further in view of PEI (US 3,809,599).
Baak as modified by Perlman and Eisen teaches a fabricating method for making a glass container. Perlman teaches forming outer peripheral surfaces of a tapered portion and neck portion by grinding and polishing (para. 0038).
Pei teaches a method for forming glass articles. Pei teaches that surplus inner and exterior segments of the glass article are finished by drilling, cutting, and polishing (col. 1 lines 35-37). It would have been obvious to one of ordinary skill in the art to modify Baak with the finishing step of Pei in order to ensure a desired shape of the glass container.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that Eisen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Baak and Eisen are in the field of glass containers. Eisen explicitly states in paragraph 0039 that the disclosure is not limited to the glass stirrer examples described. Additionally, Eisen explicitly teaches that quartz has the advantages of providing a smooth pore-free surface, being catalytic indifference, being physiologically safe, being odor and taste neutral, non-combustibility, and transparency (para. 0021); all of which are advantages in the field of manufacturing glass containers.
Applicant argues that Meyer does not teach grinding, cutting, or polishing; however, Perlman teaches forming outer peripheral surfaces of a tapered portion and neck portion by grinding and polishing (para. 0038).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741